Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 4/26/2022.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/26/2022.  In particular, claim 1 has been amended to add polymer (A1).  Thus, the following action is properly made final.

Claim Objections
Claim 1 is objected to because of the following reasons:
In line 3, “the said” in “the said resin (A)” is redundant and should have the “the” or the “said” removed.
In line 11, language “Polymer (A1):” should be deleted because it does not make a complete sentence.
In line 12, “the polymer” has antecedent basis as “the polymer (A1)” and should read as such to be inconsistent with previous recitation.
Also, the use of parentheses in a claim suggests that claim language is optional.  It is suggested that the parentheses used to describe Formula (1) and Formula (2) be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to claim 1, including “a polymer (A1) below which is different from the said resin (A)” fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement wherein polymer (A1) is not part of resin (A) in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  While there is support for resin (A) including (A1) on page 7, paragraph 0011 of the specification, there is no support for polymer (A1) being separate from resin (A).  There is also no support for Ra1 that excluded polymer (A1).
With respect to claims 3-6, they are rejected for failing to cure the deficiencies of claim 1.
		

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, it is unclear whether polymer (A1) is a part of resin (A) because either resin (A) is selected from thermoplastic resins and polymer (A1) or resin (A) and polymer (A1) are used in combination.  Confusion arises from use of Markush language and the “and” at the start of line 3 of the claim.  
Also, in lines 8-9 of claim 1, the term “the at least one resin (A) selected from the group consisting of thermoplastic resins and thermosetting resin” lacks antecedent basis because in lines 1-2 of the claim the resin (A) is limited to thermoplastic resins.
With respect to claims 3-6, they are rejected for failing to cure the deficiencies of claim 1.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered and are found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn